NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Argued August 2, 2011
                                    Decided September 1, 2011

                                               Before

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 10‐3474

UNITED STATES OF AMERICA,                            Appeal from the United States District
           Plaintiff‐Appellee,                       Court for the Central District of Illinois.

       v.                                            No. 09‐10007‐001

TERRILL A. RICKMON, SR.,                             Michael M. Mihm,
     Defendant‐Appellant.                            Judge.

                                             O R D E R

        Terrill  Rickmon  confessed  to  selling  crack  cocaine  after  police  in  Peoria,  Illinois,
executed  a  search  warrant  at  his  girlfriend’s  apartment  and  found  him  there  with  a
distributable quantity of the drug.  He pled guilty to possession with intent to distribute, and
was sentenced to 120 months in prison, the statutory minimum given the amount of crack.  On
appeal, Rickmon argues that the district court should have (1) ordered the government to
disclose the identity of the informant whose information led to the search warrant; (2) granted
him a hearing under Franks v. Delaware, 438 U.S. 154 (1978); and (3) suppressed his confession. 
He also argues that the court should have retroactively applied the Fair Sentencing Act of 2010,
Pub. L. No. 111–220, 124 Stat. 2372.  His first three contentions lack merit, and his FSA claim
is foreclosed under existing circuit precedent. Accordingly, we affirm the judgment.
No. 10‐3474                                                                                     Page 2

I.      Factual and Procedural Background

        On  January  14,  2009,  Peoria  police  obtained  a  warrant  to  search  the  apartment  of
Rickmon’s girlfriend.  Officer Erin Barisch had prepared a supporting affidavit recounting that
on January 13 he was told by a reliable informant that the informant had been in the apartment
three times in the past 30 days, including once in the previous 72 hours, and each time saw
Rickmon with crack.  The informant, Barisch continued, had said that Rickmon lived at the
apartment with his girlfriend and routinely sold crack from that address.  The informant also
described Rickmon and identified his picture in a photo array.  Barisch explained that he had
used  police  records  to  verify  that  Rickmon’s  girlfriend  lived  at  the  address  given  by  the
informant.  He also noted that the informant had provided reliable information in the past.

        When Officer Barisch and other officers executed the warrant on January 15, they found
18.9 grams of crack, $4,651 in currency, a digital scale, plastic sandwich bags, mail addressed
to Rickmon, a .45‐caliber handgun, and ammunition.  Rickmon was present, and after Miranda
warnings he confessed that the crack was his and that he had been selling it.  He was taken to
police headquarters where, after signing a written Miranda waiver, he again confessed that the
crack belonged to him.  Federal authorities took over the matter, and Rickmon was indicted
for possession of crack with intent to distribute, 21 U.S.C. § 841(a)(1), and possession of a
firearm by a felon, 18 U.S.C. § 922(g)(1). Because the crack amount was at least five grams,
Rickmon  faced  a  minimum  of  ten  years  in  prison  under  existing  law,  21  U.S.C.
§ 841(b)(1)(B)(iii) (2006 & Supp. IV 2010).

        Rickmon moved, through retained counsel, to compel the government to disclose the
identity of the informant.  He argued, citing Roviaro v. United States, 353 U.S. 53, 62 (1957), that
the informant’s identity was necessary to prepare his defense.  Rickmon asserted that he was
not a resident of the apartment and that the informant was “the only person who can put this
defendant  in  possession  of  any  crack  cocaine”  seized  during  the  search.    Disclosure,  said
defendant, “would be relevant and helpful to defenses such as entrapment, lack of intent, or
no involvement” in the charged crime.  Rickmon said nothing, however, about wanting the
informant’s identity to pursue a motion to suppress.  In its written response, the government
countered that the informant was only a “tipster” who gave information to the police but was
not  present  during  the  search  and  “had  no  role  in  ‘setting‐up’  the  defendant.”    Thus,  the
government argued, Rickmon had not articulated a sufficient need for the informant’s identity.

       After  filing  that  motion,  Rickmon  changed  lawyers.    The  Roviaro  motion  was  still
pending  when  the  new  lawyer  moved  to  suppress  the  physical  evidence  and  Rickmon’s
confession on the ground that at least part of the information supplied by the informant was
demonstrably false.  In his affidavit, Officer Barisch said that he was told by the informant on
January 13 that the informant had seen Rickmon in his girlfriend’s apartment with crack in the
No. 10‐3474                                                                                   Page 3

previous 72 hours, meaning no earlier than January 10.  Submitted with Rickmon’s motion to
suppress were affidavits from his girlfriend, who said that she ordered Rickmon to leave her
apartment on January 9 after a fight and did not let him return until a few hours before the
police arrived on January 15, and from another woman who confirmed that Rickmon was with
her continuously from the night of January 9 until she drove him to his girlfriend’s apartment
on January 15.  Rickmon argued that the informant had lied, that the false information was
material  to  the  determination  of  probable  cause,  and  that  Barisch  “either  knew  of  or  was
deliberately indifferent to” the informant’s lie.

         The government, having previously described the informant as someone who “had no
role in ‘setting‐up’ the defendant,” responded to the suppression motion by asserting that, in
fact, the informant had entered the apartment on January 13 to make a controlled buy from
Rickmon  and  returned  with  crack  allegedly  purchased  from  him.    That  detail  would
undermine any contention that the informant had lied about being in the apartment in the
previous 72 hours, and the prosecutor explained that Barisch had omitted the information from
his  affidavit  to  protect  the  informant’s  identity.    In  any  event,  the  government  argued,
Rickmon’s  speculative  accusation  that  Barisch  knew  or  should  have  known  about  the
informant’s alleged untruth was not enough to require further inquiry under Franks.

       The district court heard both motions together.  As for the Roviaro motion, Rickmon no
longer  argued  that  the  informant’s  identity  was  necessary  to  pursue  a  defense  to  the
indictment.  Instead, Rickmon focused exclusively on his belief that disclosure would aid his
motion to suppress because the credibility of the informant was in doubt.  The government
continued to insist that, despite the controlled buy, the informant was no more than a tipster. 
The  district  court  denied  the  motion  to  suppress,  noting  that  the  government  had  not
suggested that it would call the informant to testify at trial or get into events occurring before
Rickmon was caught with crack at the apartment on January 15. The court did not issue a
written decision.

        As for the motion to suppress the fruits of the search, the district court agreed with the
government that Rickmon had not made a sufficient preliminary showing to warrant a Franks
inquiry.  At the hearing, defense counsel repeated his contention that Officer  Barisch had
inaccurately stated that Rickmon was seen in the apartment with cocaine sometime during the
72 hours before January 13, but counsel could not articulate a basis for suggesting that Barisch
knew or suspected that the informant had lied to him.  Essentially, Rickmon’s lawyer returned
to the subject of his Roviaro motion and asserted that he needed to know the identity of the
informant to make the preliminary showing that was lacking. The district court, having already
denied the Roviaro motion, concluded that there was “nothing in the record” from which to
conclude that Barisch had known about any lie told by the informant.  The court emphasized
that  Barisch’s  affidavit  demonstrated  that  the  officer  had  made  a  good‐faith  effort  to
No. 10‐3474                                                                                     Page 4

corroborate the informant’s information before seeking the warrant.  The court did not issue
a written decision.

        During  this  motions  hearing,  Rickmon  also  asserted  an  independent  basis  for
suppressing his confession.  He claimed – for the first time, but without objection from the
government – that the confession was coerced.  Rickmon testified that Officer Barisch had
threatened to arrest his girlfriend and told him he would lose custody of his son if he did not
confess  that  the  crack  in  the  apartment  was  his.    Rickmon  also  testified  that  he  did  not
remember receiving Miranda warnings and did not read the Miranda waiver he signed at the
police station before repeating his confession.  Barisch testified and contradicted Rickmon’s
testimony.  The district court found Rickmon’s testimony not credible and denied the motion.
The judge explained on the record that he believed Barisch’s testimony that Miranda warnings
were given to Rickmon at the apartment, that those warnings were repeated at the police
station, that the Miranda waiver was reviewed with Rickmon before he was allowed to sign it,
and that Rickmon was never threatened. The court also noted that Rickmon did not deny
receiving the Miranda warnings or signing the waiver; he testified only that he was not paying
attention. The court did not issue a written decision on the motion.

       Rickmon then pled guilty to the drug count but not the gun charge.  Although the
parties characterized his guilty plea as “open” (in its brief the government calls it “blind”),
there was an oral plea agreement:  the prosecutor acknowledged that the gun charge would
be dismissed at sentencing if Rickmon pled guilty to the drug count, and also acquiesced to a
conditional guilty plea that would allow Rickmon to challenge on appeal the rulings on his
Roviaro motion and his motions to suppress.  After the plea colloquy, Rickmon submitted a
written reservation of issues for appeal, explaining that he was reserving the right to appeal
the denial of his Roviaro and suppression motions.

        A probation officer prepared a presentence investigation report, initially calculating a
guideline imprisonment range of 92 to 115 months, before noting that Rickmon was subject to
a statutory minimum of 120 months under the version of § 841(b)(1)(B)(iii) in effect before its
amendment by the FSA.  Rickmon filed a memorandum arguing that he should be sentenced
under the recently enacted FSA, which, if applied, would have eliminated the mandatory
minimum.  The district court concluded that the FSA is not retroactive, and sentenced Rickmon
to the mandatory minimum.

II.     Analysis

        As  an  initial  matter,  we  note  that  we  may  review  the  issues  presented  despite  the
parties’ insistence that Rickmon entered an “open” or “blind” guilty plea. An open guilty plea
is  unconditional,  and  an  unconditional  guilty  plea  waives  all  nonjurisdictional  defects,
No. 10‐3474                                                                                             Page 5

including the claims Rickmon makes here. See United States v. Phillips, 645 F.3d 859, 862 (7th
Cir.  2011);  United  States  v.  Coil,  442  F.3d  912,  914  (5th  Cir.  2006);  United  States  v.  Galbraith,
200 F.3d 1006, 1010 (7th Cir. 2000).  As noted, however, Rickmon’s guilty plea was conditional,
even though the plea agreement was not formalized in a written instrument.  Federal Rule of
Criminal Procedure 11(a)(2) does require that a conditional plea agreement be in writing, but
the  writing  requirement  is  not  jurisdictional.    An  oral  agreement  will  suffice  if:    (1)  the
government does not challenge the defendant’s characterization of the plea as conditional; (2)
something  in  the  record,  such  as  the  transcript  from  the  plea  hearing,  shows  that  the
government agreed to a conditional plea and the district court accepted it; and (3) a decision
on the issue will resolve the case.  See United States v. Kingcade, 562 F.3d 794, 797 (7th Cir. 2009);
United States v. Elizalde‐Adame, 262 F.3d 637, 639 (7th Cir. 2001); United States v. Galbraith, 200
F.3d 1006, 1010 (7th Cir. 2000). The district court noted Rickmon’s reservations at the change‐
of‐plea hearing without objection from the prosecutor, and on appeal the government concedes
that Rickmon reserved the right to challenge on appeal the rulings on his Roviaro motion and
his motions to suppress.

        On appeal Rickmon first argues, through new counsel appointed by this court, that the
district  judge  erred  in  rejecting  his  motion  to  compel  the  government  to  disclose  the
informant’s identity.  Rickmon maintains, as he did at the motions hearing, that he needed the
informant’s identity so that he could establish  that Officer Barisch knew that his affidavit
included false information.  Rickmon argues that knowing the identity of the informant was
essential to a fair determination on his motion to suppress and that a proper balancing of the
government’s  interest  in  keeping  informants  confidential  against  his  right  to  prepare  his
defense weighed in favor of disclosing the informant’s identity.

       We  review  the  decision  for  abuse  of  discretion,  and  will  uphold  the  ruling  if  a
reasonable  person  could  agree  with  the  district  court’s  decision.  United  States  v.  Wilburn,
581 F.3d 618, 623 (7th Cir. 2009).  To compel disclosure of the informant’s identity, Rickmon
had to establish that his need for the identity outweighed the public interest in protecting the
flow of information to police.  See Roviaro, 353 U.S. at 62; Wilburn, 581 F.3d at 623.  One factor
to consider is the role the informant played in the investigation.  If the informant was no more
than a“tipster” who provided information to establish the foundation for the search warrant,
disclosure is not required.  See Wilburn, 581 F.3d at 623; United States v. Harris, 531 F.3d 507, 515
(7th Cir. 2008).

        The district court did not abuse its discretion by denying Rickmon’s motion to disclose
the  informant’s  identity.    Although  the  informant  participated  in  a  controlled  buy,  the
informant  was  nonetheless  only  a  “tipster”  because  neither  the  search  warrant  nor  the
prosecution  was  based  on  this  controlled  buy.    See  Wilburn,  581  F.3d  at  623.    Moreover,
although disclosure of an informant’s identity at trial may be required if the information would
No. 10‐3474                                                                                      Page 6

be relevant and helpful to the defendant, the Due Process Clause “has never been held to
require the disclosure of an informant’s identity at a suppression hearing.”  United States v.
Raddatz, 447 U.S. 667, 679 (1980); see United States v. Tzannos, 460 F.3d 128, 140‐41 (1st Cir.
2006); United States v. Brown, 3 F.3d 673, 679 (3rd Cir. 1993); United States v. McDonald, 723 F.2d
1288, 1297 (7th Cir. 1983).

        Next, Rickmon argues that the district court erred in denying him a Franks hearing. He
reiterates his contention that the informant gave Officer Barisch false information about when
Rickmon was at the apartment.  We review the Franks ruling for clear error. United States v.
Schultz, 586 F.3d 526, 531 (7th Cir. 2009).

        To obtain a Franks hearing, Rickmon had to make a substantial preliminary showing
that Barisch obtained the search warrant by intentionally or recklessly including materially
false information in the supporting affidavit. See Franks, 438 U.S. at 155‐56; United States v.
McDuffy,  636  F.3d  361,  363  (7th  Cir.  2011).    Rickmon  had  to  come  forward  with  evidence
suggesting  either  that  Barisch  intentionally  relied  on  false  information  or  else  that  he
disregarded obvious warning signs about the truth of the information he submitted.  United
States v. Robinson, 546 F.3d 884, 889 (7th Cir. 2008); United States v. Whitley, 249 F.3d 614, 621
(7th  Cir.  2001).    Here,  all  Rickmon  did  was  present  affidavits  from  two  persons  who
corroborated his contention that he was not in his girlfriend’s apartment during one of the
three times the informant stated he had seen Rickmon there.  Rickmon does not argue that
Officer Barisch even had access to this information when he sought the warrant, nor does he
challenge the district court’s finding that Barisch made a good‐faith effort to corroborate the
informant’s account before seeking a warrant.

        Essentially, Rickmon’s argument reduces to a vague contention, without citation to any
authority, that he should have been held to a lower burden for obtaining a Franks hearing
because he did not have “the identity of the informant to test the truthfulness of the search
warrant affidavit.”  But Rickmon does not challenge the district court’s conclusion that he
made no showing that Officer Barisch knew or should have known that his affidavit includes
false information, if indeed it does.  Rickmon only speculated that Barisch must have known
that  the  informant  was  lying.    Because  he  did  nothing  more,  it  was  not  error  to  deny  his
request for a Franks hearing.  See United States v. Johnson, 580 F.3d 666, 670 (7th Cir. 2009);
United States v. Robinson, 546 F.3d 884, 889 (7th Cir. 2008). 

       Next, Rickmon challenges the district court’s refusal to suppress statements he made
during the search of the apartment and during the interview at the police station. But, again,
he does not address the district court’s finding that his testimony about being threatened was
not credible, which is fatal to his claim.  See Maher, 547 F.3d at 821.  Rickmon simply repeats
No. 10‐3474                                                                                    Page 7

that his confession was involuntary, that Barisch coerced him, that he does not remember
receiving the Miranda warnings, and that he did not read the Miranda waiver.

        Even ignoring the waiver, Rickmon’s argument has no merit.  We will not overturn a
credibility  determination  unless  it  is  completely  without  foundation.    See  United  States  v.
Norris, 640 F.3d 295, 297 n.1, 301 (7th Cir. 2011).  Here, the district court looked at the totality
of the circumstances, including the fact that Rickmon raised the issue of coercion for the first
time at the hearing, and found that his testimony was not credible.  Instead the court credited
Barisch’s testimony that he read Rickmon his Miranda warnings, explained the Miranda waiver
to him, and never made any threats against Rickmon’s girlfriend or son.  Rickmon has given
us no basis for questioning the credibility finding.

        Last, Rickmon argues that the district court erred by not sentencing him under the Fair
Sentencing Act.  This contention is foreclosed by circuit precedent which holds that the FSA
applies only to defendants who are sentenced based on criminal conduct that occurred after
August 3, 2010, when the Act was signed into law.  See United States v. Fisher, 635 F.3d 336, 340
(7th Cir. 2011), reh’g and reh’g en banc denied, 646 F.3d 429 (7th Cir. 2011); United States v. Bell,
624 F.3d 803, 814 (7th Cir. 2010); see also United States v. Holcomb, Nos. 11‐1558, 11‐1559, 11‐1586
& 11‐1758 (7th Cir. July 7, 2011) (unpublished order) (applying holding from Fisher that FSA
does not apply retroactively), reh’g en banc denied, United States v. Holcomb, Nos. 11‐1558, 11‐
1559, 11‐1586 & 11‐1758, slip op. at 1 (7th Cir. Aug. 24, 2011) (recognizing circuit split but
declining by 5‐to‐5 vote to rehear issue of retroactivity of FSA).
                                                                                        AFFIRMED.